



Exhibit 10.13
AMENDED AND RESTATED
QUEST DIAGNOSTICS INCORPORATED
LONG-TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS
(As amended February 18, 2020)
Section 1.Purpose. The purpose of the Amended and Restated Quest Diagnostics
Incorporated Long‑Term Incentive Plan for Non-Employee Directors is to secure
for the Corporation and its stockholders the benefits of the incentive inherent
in increased common stock ownership by the members of the Board of Directors who
are not employees of the Corporation or any of its subsidiaries.
Section 2.    Definitions. When used herein, the following terms shall have the
following meanings:
“Administrator” means the Board, or a committee of the Board, duly appointed to
administer the Plan.
“Board” means the Board of Directors of the Corporation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means ($.01 par value) common stock of the Corporation.
“Corporation” means Quest Diagnostics Incorporated, a Delaware corporation.
“Exercise Price” means the price per share specified in the Option agreement at
which the Participant may purchase Common Stock through the exercise of his/her
Option, as the same may be adjusted in accordance with Section 9.
“Fair Market Value” means, unless the Administrator determines otherwise, the
mean of the high and low selling prices of a share of Common Stock on the New
York Stock Exchange Composite list (or such other stock exchange as shall be the
principal public trading market for the Common Stock) on the relevant date of
determination, or if the Common Stock is not traded on such date, the mean of
the high and low selling prices on the New York Stock Exchange Composite list
(or such other stock exchange as shall be the principal public trading market
for the Common Stock) on the next preceding day on which the Common Stock was
traded.





--------------------------------------------------------------------------------







“Option” means a right granted under the Plan to a Participant to purchase
shares of Common Stock. All Options shall be “nonqualified stock options” which
are not intended to qualify as Incentive Stock Options under Section 422 of the
Code.
“Option Period” means the period within which the Option may be exercised
pursuant to the Plan.
“Participant” means a member of the Board who is not an employee of the
Corporation or any subsidiary thereof.
“Plan” means the Amended and Restated Quest Diagnostics Incorporated Long‑Term
Incentive Plan for Non-Employee Directors.
“Stock Awards” means a grant under the Plan to a Participant of shares of Common
Stock or of a right to receive shares of Common Stock (or their cash equivalent
or a combination of both) in the future.
Section 3.    Administration. The Plan shall be administered by the
Administrator who shall establish from time to time regulations for the
administration of the Plan, interpret the Plan, delegate in writing
administrative matters to committees of the Board or to other persons, and make
such other determinations and take such other action as it deems necessary or
advisable for the administration of the Plan. All decisions, actions and
interpretations of the Administrator shall be final, conclusive and binding upon
all parties.
Section 4.    Participation. All non-employee directors shall automatically be
Participants in the Plan.
Section 5.    Shares Subject to the Plan. The maximum number of shares of Common
Stock that may be delivered in conjunction with grants of Options and Stock
Awards shall be 2,575,000, and 2,575,000 shares of Common Stock shall be
reserved for this purpose under the Plan (subject to adjustment as provided in
Section 9). The shares issued upon the grant of Stock Awards or exercise of
Options may be authorized and unissued shares or shares held in the treasury of
the Corporation including shares purchased on the open market by the Corporation
(at such time or times and in such manner as it may determine). The Corporation
shall be under no obligation to acquire Common Stock for distribution to
Participants before payment in shares of Common Stock is due. To the extent that
any Stock Award or Option shall be canceled or expire, new Stock Awards or
Options may thereafter be granted covering the number of shares that had been
subject to the forfeited portion of the relevant Stock Award or Option.





--------------------------------------------------------------------------------





Section 6.    Grants of Options and Stock Awards.
(a)    On the date of the Annual Meeting of Stockholders of each year commencing
on January 1, 2006, the Administrator may grant to each Participant an Option
and/or a Stock Award, in such proportions as the Administrator may determine,
covering shares of Common Stock having a value on the date of grant not
exceeding $500,000. In the event that a Participant is elected as a director of
the Corporation other than on the date of the Annual Meeting of Stockholders,
the Administrator may grant to such director, on his/her election, an Option
and/or a Stock Award, in such proportions as the Administrator may determine,
covering shares of Common Stock (not to exceed $500,000 in value) that is
proportional, based on the fraction of a year remaining until the next Annual
Meeting of Stockholders, to the value of the most recent annual equity awards
made to the Corporation’s non-employee directors. In addition, upon a
Participant’s initial election as a director of the Corporation, the
Administrator may make a one-time grant to such Participant of an Option and/or
a Stock Award, in such proportions as the Administrator may determine, covering
shares of Common Stock having a value on the date of grant not exceeding
$500,000.
(b)    As may be permitted from time to time by the Administrator, each
Participant may elect to receive a Stock Award in lieu of all or a portion of
the cash compensation payable to such director in any year. The number of shares
of Common Stock underlying the Stock Award issued to such director upon such
election shall be computed using the same valuation methodology as is then used
for reporting compensation expense in the Corporation’s financial statements so
as to achieve a value equal to the cash compensation that would otherwise have
been paid. Any such election shall be irrevocable and shall be made by
December 31, effective for the fees payable during the following year and with a
Stock Award being granted on each day on which the fees would otherwise have
been payable (generally expected to be the first day of each calendar quarter).
Section 7.    Terms and Conditions of Options. Each Option shall be evidenced by
a written agreement, in form approved by the Administrator, which shall be
subject to the following express terms and conditions and to such other terms
and conditions as the Administrator may deem appropriate. Options may be granted
singularly or in combination with a Stock Award.
(a)    Option Period. Each Option agreement shall specify that the Option
granted thereunder is granted for a period, which period is no longer than ten
(10) years from the date of grant, and shall provide that the Option shall have
an expiration date, which expiration date shall be no later than ten (10) years
from the date of grant.





--------------------------------------------------------------------------------







(b)    Exercise Price. The Exercise Price per share shall be the Fair Market
Value on the date the Option is granted.
(c)    Exercise of Option. Subject to Section 7(f) and unless the Administrator
shall determine otherwise, Options shall become exercisable in three equal
annual installments beginning on the first anniversary of the date of grant. The
exercisability of Options, and the ability of a Participant to sell or otherwise
transfer shares of Common Stock acquired upon exercise of Options, may be
limited by restrictions on exercise included in the Corporation’s securities
trading policies or the Corporation’s non-employee director stock ownership
guidelines, each as in effect from time to time.
(d)    Payment of Exercise Price Upon Exercise. The Exercise Price of the shares
as to which an Option shall be exercised shall be paid to the Corporation at
such time as is determined by the Administrator (but in no event later than the
date on which any shares are issued on exercise of an Option). The Administrator
may authorize in its sole discretion, the payment of the Exercise Price by
(i) cash, (ii) delivering Common Stock of the Corporation already owned by the
Participant and having a total Fair Market Value on the date of such delivery
equal to the Exercise Price, (iii) delivering a combination of cash and Common
Stock of the Corporation having a total Fair Market Value on the date of such
delivery equal to the Exercise Price, or (iv)  a net share settlement procedure
or through withholding of shares of Common Stock subject to the Option valued
using the Fair Market Value on the date of exercise.
(e)    No Repricing. Except as provided for in Section 9, the Exercise Price of
an Option may not be decreased after the date of grant, and an Option may not be
surrendered as consideration in exchange for cash, the grant of a new option
with a lower Exercise Price or the grant of a Stock Award, without stockholder
approval.
(f)    Termination of Service on the Board. In the event a Participant
terminates service on the Board for any reason, all Options previously granted
to such Participant may be exercised by the Participant (or, if the Participant
is deceased, by his/her representative) at any time, or from time to time, for
the remaining term of the Option.
(g)    Transferability of Options. No Option and no right arising under any
Option shall be transferable, whether voluntarily or involuntarily, other than
by will or by the laws of descent and distribution; provided, however, that the
Administrator may permit transfers as gifts to family members or to trusts or
other entities for the benefit of one or more family members on such terms and
conditions as it shall determine.





--------------------------------------------------------------------------------







(h)    Participants to Have No Rights as Stockholders. No Participant shall have
any rights as a stockholder with respect to any shares subject to his or her
Option prior to the date on which the Participant (or if the shares are held in
“street name,” the broker designated by the Participant) is recorded as the
holder of such shares on the records of the Corporation.
(i)    Other Option Provisions. The form of Option agreement may contain such
other provisions as the Administrator may, from time to time, determine.
Section 8.    Terms and Conditions of Stock Awards. Each Stock Award shall be
evidenced by a written agreement, in form approved by the Administrator which
shall be subject to the following express terms and conditions and to such other
terms and conditions as the Administrator may deem appropriate. Stock Awards may
be granted singularly or in combination with an Option.
(a)    Dividends and Dividend Equivalents. A grant of Stock Awards may include
the right to receive dividends or dividend equivalent payments which may be paid
either currently or credited to a Participant’s account. Any such crediting of
dividends or dividend equivalents may be subject to such conditions,
restrictions and contingencies as the Administrator shall establish, including
the reinvestment of such credited amounts in Common Stock equivalents.
(b)    Payments. Stock Awards may be settled through cash payments, the delivery
of shares of Common Stock or a combination thereof as the Administrator shall
determine. Any Stock Award settlement, including payment deferrals, may be
subject to such conditions, restrictions and contingencies as the Administrator
shall determine. The Administrator may permit or require the deferral of any
award payment, subject to such rules and procedures as it may establish, which
may include provisions for the payment or crediting of interest, or dividend
equivalents, including converting such credits into deferred share equivalents.
(c)    Settlement. Subject to Section 8(d) and unless the Administrator shall
determine otherwise, Stock Awards granted under Section 6(a) hereof consisting
of a right to receive shares of Common Stock (or their cash equivalent or a
combination of both) in the future shall be settled in three equal annual
installments beginning on the first anniversary of the date of grant. Stock
Awards granted under Section 6(b) vest and become available for settlement
immediately on the date of grant. Settlement of the Stock Awards, and the
ability of a Participant to sell or otherwise transfer shares of Common Stock
acquired upon settlement of Stock Awards, may be limited by restrictions
included in the Corporation’s securities trading policies or the Corporation’s
non-employee director stock ownership guidelines, each as in effect from time to
time.





--------------------------------------------------------------------------------





(d)    Termination of Service on the Board. In the event a Participant
terminates service on the Board for any reason, each Stock Award previously
granted to such Participant will be settled in accordance with its terms,
subject to any payment deferral made pursuant to Section 8(b).
(e)    Transferability of Stock Awards. No Stock Award and no right arising
under any Stock Award shall be transferable, whether voluntarily or
involuntarily, other than by will or by the laws of descent and distribution;
provided, however, that the Administrator may permit transfers as gifts to
family members or to trusts or other entities for the benefit of one or more
family members on such terms and conditions as it shall determine.
(f)    Participants to Have No Rights as Stockholders. No Participant shall have
any rights as a stockholder with respect to any shares subject to his or her
Stock Award prior to the date on which the Participant (or if the shares are
held in “street name,” the broker designated by the Participant) is recorded as
the holder of such shares on the records of the Corporation.
(g)    Other Stock Award Provisions. The form of Stock Award agreement
authorized by the Plan may contain such other provisions as the Administrator
may, from time to time, determine.
Section 9.    Adjustments in Event of Change in Common Stock. In the event of
any stock split, reverse stock split, stock dividend recapitalization,
reorganization, merger, demerger, consolidation, split-up, spin-off, combination
or exchange of shares, or of any similar change affecting the Common Stock, or
in the event the Corporation pays an extraordinary cash dividend, (i) the number
and kind of shares which thereafter may be optioned, awarded and sold under the
Plan, (ii) the number and kind of shares subject to Stock Awards under
outstanding Stock Award agreements or subject to Options under outstanding
Option agreements, and (iii) the Exercise Price per share of such Options shall
be appropriately adjusted consistent with such change in such manner as the
Administrator may deem equitable to prevent substantial dilution or enlargement
of the right granted to, or available for, Participants in the Plan; provided,
however, that no such adjustment shall be required if the Administrator
determines that such action could cause an Option or Stock Award to fail to
satisfy the conditions of an applicable exception from the requirements of
Section 409A (as defined below) or otherwise could subject a Participant to any
interest or additional tax imposed under Section 409A in respect of an
outstanding award.
Section 10.    Listing and Qualification of Shares. The Plan, the grant of Stock
Awards, the grant and exercise of Options thereunder, and the obligation of the
Corporation to sell and deliver shares under such Stock Awards and Options,
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any government or regulatory agency





--------------------------------------------------------------------------------





as may be required. The Corporation, in its discretion, may postpone the
issuance or delivery of shares upon any grant of a Stock Award or exercise of an
Option until completion of any stock exchange listing, or other qualification of
such shares under any state or federal law, rule or regulation as the
Corporation may consider appropriate, and may require any Participant,
beneficiary or legal representative to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of the shares in compliance with applicable laws, rules and
regulations.
Section 11.    Taxes.
(a) Tax Withholding. The Corporation may make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to Options and Stock Awards including, but not limited to (a) reducing
the number of shares of Common Stock otherwise deliverable to permit deduction
of the amount of any such withholding taxes from the amount otherwise payable
under the Plan, (b) deducting the amount of any such withholding taxes from any
other amount then or thereafter payable to a Participant (but only to the extent
that such deduction would not subject the Participant to any interest or
additional tax imposed under Section 409A), or (c) requiring a Participant,
beneficiary or legal representative to pay in cash to the Corporation the amount
required to be withheld or to execute such documents as the Corporation deems
necessary or desirable to enable it to satisfy its withholding obligations as a
condition of releasing the Common Stock.
(b)    Section 409A. The Plan is intended and shall be construed to comply with
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance (collectively, “Section 409A”). In this regard,
and without limiting the previous sentence, any election made with respect to
Section 8(b) shall be conformed to the requirements of Section 409A to the
extent applicable.
Section 12.    No Liability of Board Members. No member of the Board shall be
personally liable by reason of any contract or other instrument executed by such
member or on his/her behalf in his/her capacity as a member of the Board or the
Administrator nor for any mistake of judgment made in good faith, and the
Corporation shall indemnify and hold harmless to the fullest extent permitted by
the Corporation’s Restated Certificate of Incorporation and By‑Laws and Delaware
General Corporation Law, each employee, officer or director of the Corporation
to whom any duty or power relating to the administration or interpretation of
the Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Board) arising out of any act or omission to act in
connection with the Plan.





--------------------------------------------------------------------------------





Section 13.    Amendment. The Board may, with prospective or retroactive effect,
amend the Plan and the Administrator may amend any outstanding award in such
manner as it deems necessary and appropriate to better achieve the Plan’s
purpose; provided, however, that no amendment of the Plan shall deprive any
Participant of any right with respect to any Stock Award or Option without
his/her written consent; and provided, further, that unless duly approved by the
holders of stock entitled to vote thereon at a meeting (which may be the annual
meeting) duly called and held for such purpose, except as provided in Section 9,
no amendment or change shall be made in the Plan (i) increasing the total number
of shares which may be issued or transferred under the Plan; (ii) changing the
exercise price specified for the shares subject to Options; (iii) changing the
maximum period during which Options may be exercised; or (iv)  expanding the
class of individuals eligible to receive Stock Awards or Options under the Plan.
Notwithstanding the foregoing, the consent of a Participant shall not be
required for any action taken by the Administrator (x) to settle or adjust an
outstanding award pursuant to Section 9 or (y) to modify an outstanding award to
avoid, in the reasonable, good faith judgment of the Corporation, the imposition
on the Participant of any interest or additional tax under Section 409A.
Section 14.    Termination. The Board may suspend or terminate this Plan at any
time. No such suspension or termination of the Plan shall deprive any
Participant of any right with respect to any outstanding Stock Award or Option
without his/her written consent.
Section 15.    Captions. The captions preceding the sections of the Plan have
been inserted solely as a matter of convenience and shall not in any manner
define or limit the scope or intent of any provisions of the Plan.
Section 16.    Governing Law. The Plan and all rights thereunder shall be
governed by and construed in accordance with the laws of the State of New Jersey
applicable to contracts made and to be performed entirely within such State
(without reference to its principles of conflicts of law).
Section 17.    No Fractional Shares. No fractional shares shall be issued or
delivered pursuant to the Plan or any Option or Stock Award, and the
Administrator shall determine whether any fractional share shall be rounded up
or rounded down to the nearest whole share, whether cash shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be cancelled.



